Title: To George Washington from the Continental Congress Secret Committee, 2 May 1777
From: Continental Congress Secret Committee
To: Washington, George



Sir
In Secret Committee Philada May 2d 1777

We are obliged to trouble your Excellency with the enclosed letter for Mr Boudinot containing a remittance of Six hundred pounds Sterlg for the use of the Continental Prisoners in New York as we do not know Mr Boudinots address & we have left the letter unsealed for your perusal, We preferred Mr Franks’s bills as they are drawn on the Contractors in England, & may probably be the more readily negotiated in New York. With the greatest respect & esteem We are Your Excellencys Obt hble serts

Robt Morris
Richard Henry Lee
Wm Whipple
Phil. Livingston

